                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

QUINTON CARLSON,
on behalf of himself and all others similarly situated,

        Plaintiff,                                        Case No. 19-cv-181-jdp

   v.

PATRICK K. WILLIS COMPANY, INC.
and SEAN SASVILLE,

        Defendants.


                               JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Patrick K. Willis Company, Inc. and Sean Sasville against plaintiff

Quinton Carlson dismissing this case.




        s/ K. Frederickson, Deputy Clerk                   November 18, 2019
        Peter Oppeneer, Clerk of Court                          Date
